Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 PageHH
                                                                        1 of 28
            USCA11 Case: 18-12786 Date
                                   (1 ofFiled:
                                         4) 01/19/2021 Page: 1 of 1
                                                                                    Jan 19, 2021
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                  MIAMI

                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                           January 19, 2021

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 18-12786-AA
  Case Style: National Association of the De, et al v. State of Florida, et al
  District Court Docket No: 1:18-cv-21232-UU

  Enclosed is the Bill of Costs.

  A copy of this letter, and the judgment form if noted above, but not a copy of the court's
  decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
  was previously forwarded to counsel and pro se parties on the date it was issued.

  The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
  was previously provided on the date of issuance.

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Lois Tunstall
  Phone #: (404) 335-6191

  Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 2 of 28
            USCA11 Case: 18-12786 Date
                                   (2 ofFiled:
                                         4) 01/19/2021 Page: 1 of 1


                             UNITED STATES COURT OF APPEALS
                                   For the Eleventh Circuit
                                       ______________

                                           No. 18-12786
                                          ______________

                                      District Court Docket No.
                                         1:18-cv-21232-UU

  NATIONAL ASSOCIATION OF THE DEAF,
  EDDIE I. SIERRA,

                                                     Plaintiffs - Appellees,

  versus

  STATE OF FLORIDA,
  FLORIDA SENATE,
  SENATOR BILL GALVANO,
  in his official capacity as President of the Florida Senate,
  FLORIDA HOUSE OF REPRESENTATIVES,
  REPRESENTATIVE JOSE R. OLIVA,
  in his official capacity as Speaker of the Florida House of Representatives,
  FLORIDA STATE UNIVERSITY BOARD OF TRUSTEES,
  the public body corporate acting for and on behalf of Florida State University,
  PRESIDENT JOHN THRASHER,
  in his official capacity as President of Florida State University,

                                               Defendants - Appellants.
                         __________________________________________

                         Appeals from the United States District Court for the
                                     Southern District of Florida
                         __________________________________________

                                            JUDGMENT

  It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
  entered as the judgment of this Court.

                                     Entered: November 10, 2020
                           For the Court: DAVID J. SMITH, Clerk of Court
                                        By: Djuanna H. Clark




  ISSUED AS MANDATE 01/19/2021
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 3 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 1 of 24



                                                                                     [PUBLISH]

                    IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT
                                ________________________

                                       No. 18-12786
                                 ________________________

                             D.C. Docket No. 1:18-cv-21232-UU

  NATIONAL ASSOCIATION OF THE DEAF,
  EDDIE I. SIERRA,
                                                                           Plaintiffs-Appellees,

                                              versus

  STATE OF FLORIDA,
  THE FLORIDA SENATE,
  THE HONORABLE BILL GALVANO, in his official capacity as President of the
  Florida Senate,
  THE FLORIDA HOUSE OF REPRESENTATIVES,
  THE HONORABLE JOSE OLIVA, in his official capacity as Speaker of the
  Florida House of Representatives,
  FLORIDA STATE UNIVERSITY BOARD OF TRUSTEES, the public body
  corporate acting for and behalf of Florida State University,
  JOHN THRASHER, in his official capacity as President of Florida State
  University,
                                                               Defendants-Appellants.†
                             ________________________

                       Appeals from the United States District Court
                           for the Southern District of Florida
                              ________________________

         †
           As the current President of the Florida Senate, Bill Galvano has been automatically
  substituted for the prior President, and as the current Speaker of the Florida House of
  Representatives, Jose Oliva has been automatically substituted for the prior Speaker. See Fed. R.
  App. P. 43(c)(2).
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 4 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 2 of 24



                                     (November 10, 2020)

  Before MARTIN, TJOFLAT, and TRAXLER*, Circuit Judges.

  MARTIN, Circuit Judge:

         We vacate the opinion previously issued in this case on January 3,

  2020. See Nat’l Ass’n of the Deaf v. Florida, 945 F.3d 1339 (11th Cir.

  2020). This opinion is now issued in its stead.


         Eddie Sierra, a resident of Florida, together with the National Association of

  the Deaf brought suit under Title II of the Americans with Disabilities Act and

  Section 504 of the Rehabilitation Act against several Florida entities and officials.

  They challenge Defendants’ failure to provide captioning for live and archived

  videos of Florida legislative proceedings. Defendants moved to dismiss, relying

  largely on sovereign immunity. The District Court denied Defendants’ motions to

  dismiss, holding (1) that Congress validly abrogated Defendants’ Eleventh

  Amendment immunity with respect to Plaintiffs’ claims under Title II; (2) that the

  Pennhurst exception to Ex parte Young does not bar Plaintiffs’ Title II claims for

  declaratory and injunctive relief against certain state officials; and (3) that it need

  not resolve whether sovereign immunity shielded the Florida House and




         *
            Honorable William B. Traxler, Senior United States Circuit Judge for the Fourth
  Circuit, sitting by designation.
                                                 2
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 5 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 3 of 24



  Legislature from Plaintiffs’ Rehabilitation Act claim at the motion to dismiss stage.

  After careful consideration, and with the benefit of oral argument, we affirm.

                                           I. FACTS

         Eddie Sierra is a resident of South Florida. He is a concerned citizen

  interested in state legislative issues and a disability rights advocate. He is also

  deaf. The National Association of the Deaf (the “NAD”) is an organization with

  members who are deaf or hard of hearing that advocates for the full and equal

  participation of its members in all aspects of society. Mr. Sierra is a member of the

  NAD, and together they (“Plaintiffs”) brought suit against the State of Florida, the

  Florida Senate, the President of the Florida Senate in his official capacity, the

  Florida House of Representatives, the Speaker of the House of the Florida House

  of Representatives in his official capacity, the Florida State University Board of

  Trustees (“FSU”), and the President of Florida State University in his official

  capacity (collectively, “Defendants”).1

         The dispute between the parties concerns access to videos of legislative

  proceedings in the Florida Senate and House of Representatives. The Senate and

  House each have websites that provide livestreaming of proceedings, as well as

  archived footage of past proceedings. These videos show the legislature receiving



         1
           The Florida Senate and House, along with the President of the Senate and the Speaker
  of the House, will at times be referred to as “Legislative Defendants.”
                                                 3
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 6 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 4 of 24



  information and statements from the public, debating, negotiating, and voting on a

  host of issues. FSU also owns and operates a website (through its public

  broadcasting station, WFSU), that livestreams legislative proceedings and

  maintains archived recordings of the videos. In 2017, Plaintiffs sent a letter to the

  Florida Senate and House requesting they provide, among other services,

  captioning for these videos. To this date, Defendants have neither responded to

  this letter nor provided the requested captioning.

        Plaintiffs sued Defendants under Title II of the Americans with Disabilities

  Act, 42 U.S.C. § 12131 et seq. (“Title II” or “ADA”), and the Rehabilitation Act of

  1973, 29 U.S.C. § 794. Plaintiffs claim that Defendants violated the ADA and the

  Rehabilitation Act by failing to put closed captions on both live and archived

  videos of sessions of the Florida legislature, because without them, people who are

  deaf and hard of hearing could not comprehend those videos. They further allege

  that Defendants intentionally discriminated against them on the basis of disability

  and that such discrimination denied them the opportunity to meaningfully

  participate in the democratic process. Plaintiffs seek money damages and

  declaratory and injunctive relief.

                            II. PROCEDURAL HISTORY

        Defendants moved to dismiss Plaintiffs’ Title II claims on the basis of

  sovereign immunity, arguing that Congress had not validly abrogated their

                                            4
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 7 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 5 of 24



  sovereign immunity pursuant to its powers under Section 5 of the Fourteenth

  Amendment. Defendants also asserted that the injunctions sought by Plaintiffs—

  i.e., to implement captioning—violated sovereign immunity because the legislature

  could remove the videos from the web at any time without violating federal law

  and, therefore, the injunction sought to force Defendants to do something that

  federal law does not require. The Legislative Defendants alone argued they were

  entitled to sovereign immunity with respect to Plaintiffs’ Rehabilitation Act claim

  because they do not receive federal financial assistance, which is a prerequisite for

  liability under the Act.

        The District Court denied Defendants’ motions in full. First, it held that

  Congress validly abrogated Defendants’ sovereign immunity under Title II because

  (1) Defendants’ failure to provide captioning implicated Plaintiffs’ fundamental

  right to participate in the democratic process; (2) even if that fundamental right

  were not implicated, abrogation would be appropriate because Congress found

  pervasive discrimination by state governments against the deaf or hard of hearing;

  and (3) Title II was a congruent and proportional response to Congress’s finding of

  pervasive discrimination. The District Court noted that adding captions was

  unlikely to be burdensome, and if it was, Defendants could assert Title II’s

  affirmative defense of undue burden.




                                            5
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 8 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 6 of 24



        Second, the District Court held that the Florida state officials named in

  Plaintiffs’ complaint were not immune from claims for prospective injunctive

  relief under the doctrine of Ex parte Young, 209 U.S. 123, 28 S. Ct. 441 (1908).

        Third, the District Court denied the Legislative Defendants’ motion to

  dismiss Plaintiffs’ Rehabilitation Act claim on sovereign immunity grounds. The

  Legislative Defendants attached to their motion to dismiss a declaration by a state

  employee averring that the Florida House and Senate had received no federal funds

  since 1999. The District Court declined to resolve the question of sovereign

  immunity because (1) the only evidence before it was a “self-serving” affidavit;

  and (2) the information regarding sources of financing was not likely to be

  available to Plaintiffs without discovery.

        Defendants filed this interlocutory appeal of the District Court’s rulings

  under the collateral order doctrine and 28 U.S.C. § 1291. We first address our

  jurisdiction to hear this interlocutory appeal, and then take each issue in turn.

                           III. STANDARDS OF REVIEW

        This Court reviews de novo issues of federal subject matter jurisdiction.

  Summit Med. Assocs., P.C. v. Pryor, 180 F.3d 1326, 1333 (11th Cir. 1999).

  “Similarly, a district court’s denial of a motion to dismiss on Eleventh Amendment

  grounds is a question of law subject to de novo review.” Id. at 1334. Last,

  “[w]hether the district court erred in reserving a ruling on Eleventh Amendment

                                               6
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 9 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 7 of 24



  immunity is an issue involving the district court's supervision of litigation,” and we

  review such decisions for an abuse of discretion. Bouchard Transp. Co. v. Fla.

  Dep’t of Envtl. Prot., 91 F.3d 1445, 1448 (11th Cir. 1996) (per curiam).

                                   IV. DISCUSSION

  A. INTERLOCUTORY APPELLATE JURISDICTION

        “We must, as always, determine our own jurisdiction before proceeding

  further.” Backe v. LeBlanc, 691 F.3d 645, 647 (5th Cir. 2012). Ordinarily,

  appellate courts have jurisdiction only over final decisions of a district court. See

  28 U.S.C. § 1291. However, because “a state’s Eleventh Amendment immunity is

  ‘an entitlement not to stand trial or face the burdens of litigation,’” Bouchard, 91

  F.3d at 1448 (quoting Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S. Ct. 2806,

  2815 (1985)), interlocutory orders that deny the Eleventh Amendment’s guarantee

  of freedom from litigation are immediately appealable. See Mitchell, 472 U.S. at

  525–27, 105 S. Ct. at 2815–16 (concluding that “the denial of a substantial claim

  of absolute immunity is an order appealable before final judgment, for the essence

  of absolute immunity is its possessor's entitlement not to have to answer for his

  conduct in a civil damages action”). We therefore have jurisdiction to hear

  Defendants’ interlocutory appeal.




                                            7
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 10 of 28
            USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 8 of 24



  B. SOVEREIGN IMMUNITY

        We must first decide whether Congress validly abrogated sovereign

  immunity with respect to Plaintiffs’ Title II claims. Title II of the ADA states that

  “no qualified individual with a disability shall, by reason of such disability, be

  excluded from participation in or be denied the benefits of the services, programs,

  or activities of a public entity, or be subjected to discrimination by any entity.” 42

  U.S.C. § 12132. Plaintiffs assert Defendants violated this provision by failing to

  provide captioning for online videos of legislative proceedings. The Eleventh

  Amendment bars a private citizen from suing a state, including a state official in

  her official capacity, for damages in federal court. See Kentucky v. Graham, 473

  U.S. 159, 169, 105 S. Ct. 3099, 3107 (1985). However, Congress may validly

  abrogate this immunity if (1) it “unequivocally express[es] its intent to abrogate,”

  Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 73, 120 S. Ct. 631, 640 (2000), and

  (2) it possesses the power to effectuate its intent, Tennessee v. Lane, 541 U.S. 509,

  517, 124 S. Ct. 1978, 1985 (2004).

        Title II plainly expressed Congress’s intent to abrogate Eleventh

  Amendment immunity. See id. at 518, 124 S. Ct. at 1985 (“The Act specifically

  provides: ‘A State shall not be immune under the eleventh amendment to the

  Constitution of the United States from an action in Federal or State court of

  competent jurisdiction for a violation of this chapter.’” (quoting 42 U.S.C.

                                             8
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 11 of 28
            USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 9 of 24



  § 12202)). Thus the relevant question becomes whether Congress had the power to

  effectuate its intent to abrogate Eleventh Amendment immunity.

        In certain circumstances, Congress has the power to abrogate Eleventh

  Amendment immunity pursuant to its powers under Section 5 of the Fourteenth

  Amendment. See Bd. of Trs. of Univ. of Ala. v. Garrett, 531 U.S. 356, 364, 121 S.

  Ct. 955, 962 (2001). Section 5 authorizes Congress to enact “appropriate

  legislation” to enforce the substantive guarantees of Section 1 of the Fourteenth

  Amendment. Id. at 365, 121 S. Ct. at 963 (quotation marks omitted). Section 1

  provides:

        No State shall make or enforce any law which shall abridge the
        privileges or immunities of citizens of the United States; nor shall any
        state deprive any person of life, liberty, or property, without due process
        of law, nor deny to any person within its jurisdiction the equal
        protection of the laws.

  U.S. Const. amend. XIV, § 1.

        The Supreme Court has held that when enacting legislation to enforce

  substantive rights guaranteed by the Fourteenth Amendment, Congress may

  remedy “a somewhat broader swath of conduct, including that which is not itself

  forbidden by the [Fourteenth] Amendment’s text.” Kimel, 528 U.S. at 81, 120 S.

  Ct. at 644. This type of prophylactic legislation is valid if it exhibits a “congruence

  and proportionality between the injury to be prevented or remedied and the means




                                            9
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 12 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 10 of 24



  adopted to that end.” City of Boerne v. Flores, 521 U.S. 507, 520, 117 S. Ct. 2157,

  2164 (1997).2

         This circuit determines whether abrogation was congruent and proportional

  by applying a three-step test. Ass’n for Disabled Ams., Inc. v. Fla. Int’l Univ., 405

  F.3d 954, 957 (11th Cir. 2005). First, we identify which right or rights Congress

  “sought to enforce when it enacted the ADA.” Id. Second, we look to “whether

  there was a history of unconstitutional discrimination to support Congress’s

  determination that prophylactic legislation was necessary.” Id. Third, we

  determine “whether Title II is an appropriate response to this history and pattern of

  unequal treatment.” Id.

         Plaintiffs argued below that Title II validly abrogated Defendants’ sovereign

  immunity because the failure to provide captioning for legislative proceedings

  violates their fundamental right to participate in the democratic process. The

  District Court agreed that the ability to participate in the democratic process is a

  fundamental right, and Congress validly abrogated Defendants’ immunity for

  claims of discrimination with respect to that right under the ADA. The District


         2
            The Supreme Court also upheld congressional abrogation of Eleventh Amendment
  immunity in Title II cases when a citizen alleges state action that actually and independently
  violates the Fourteenth Amendment. See United States v. Georgia, 546 U.S. 151, 157–59, 126 S.
  Ct. 877, 880–82 (2006). In other words, if a citizen alleges conduct that violates both Title II
  and, for example, the Eighth Amendment’s prohibition of cruel and unusual punishment,
  Congress’s abrogation of the Eleventh Amendment is valid. See id. at 159, 126 S. Ct. at 882.
  The Plaintiffs here are not proceeding under an actual-violation theory, so we need not address
  whether Congress validly abrogated Eleventh Amendment immunity on those grounds.
                                                10
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 13 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 11 of 24



  Court alternatively held that even if no fundamental right was implicated, Congress

  validly abrogated Defendants’ immunity for these claims of discrimination under

  the ADA. For the reasons that follow, we affirm the District Court’s alternative

  holding that Congress validly abrogated the Defendants’ Eleventh Amendment

  immunity for these claims under Title II regardless of whether a fundamental right

  is implicated. Because we affirm on this basis, we do not reach the question of

  whether the ability to participate in the democratic process is a fundamental right.

         1. The Constitutional Right Congress Sought to Enforce

         Under this Court’s three-step test for deciding whether congressional

  abrogation was congruent and proportional, we first identify which right or rights

  Congress “sought to enforce when it enacted the ADA.” Fla. Int’l, 405 F.3d at

  957.

         Congress enacted Title II to “enforce [the Fourteenth Amendment’s]

  prohibition on irrational disability discrimination” and “a variety of other basic

  constitutional guarantees, infringements of which are subject to more searching

  judicial review.” Lane, 541 U.S. at 522–23, 124 S. Ct. at 1988. We must therefore

  begin by identifying the particular constitutional right at stake and by analyzing the

  particular services at issue. See id. at 522–29, 124 S. Ct. at 1988–92. If the

  identified right triggers heightened scrutiny or we deem it “fundamental,”

  Congress has greater latitude to abrogate immunity pursuant to its Section 5

                                            11
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 14 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 12 of 24



  powers because it is “easier for Congress to show a pattern of state constitutional

  violations.” See id. at 529, 124 S. Ct. at 1992 (quoting Nev. Dep’t of Human Res.

  v. Hibbs, 538 U.S. 721, 736, 123 S. Ct. 1972, 1982 (2003)). Conversely, if the

  identified right triggers only rational basis review, Congress must create an

  elaborate legislative record and find a pattern of unconstitutional state conduct.

  See Garrett, 531 U.S. at 370–74, 121 S. Ct. at 965–68.

        We first address the District Court’s holding that Congress validly abrogated

  Defendants’ Eleventh Amendment immunity even if a fundamental right was not at

  stake. Defendants ask us to decide this case assuming no fundamental right, and to

  that end they argue that this is a fight about equal access to information, which is

  not a fundamental right. Specifically, Defendants say the classification at issue

  here is one based on disability. If they are right, Plaintiffs’ claims are subject only

  to rational basis review. Lane, 541 U.S. at 540, 124 S. Ct. at 1998. As noted

  above, it is more difficult to establish abrogation of sovereign immunity where no

  fundamental right is at issue. Compare, e.g., id. at 529, 124 S. Ct. at 1992

  (applying a more lenient standard to a claim implicating a “fundamental right”),

  with Garrett, 531 U.S. at 370–74, 121 S. Ct. at 965–68 (rejecting a claim that

  triggered only rational basis review, notwithstanding an extensive record of

  discrimination).




                                            12
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 15 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 13 of 24



        Yet, cases like Florida International demonstrate that abrogation of

  sovereign immunity is not impossible where no fundamental right is at stake. In

  Florida International, this Court held that Title II validly abrogated sovereign

  immunity where the right to education was at stake—a right not subject to

  heightened scrutiny. 405 F.3d at 957–59. In reaching this conclusion, our Court

  recognized that “the constitutional right to equality in education, though not

  fundamental, is vital to the future success of our society.” Id. at 958. Denying

  disabled persons access to that right, our court reasoned, “affects [their] future

  ability to exercise and participate in the most basic rights and responsibilities of

  citizenship, such as voting and participation in public programs and services.” Id.

  at 959 (emphasis added).

        We think it implausible that Congress could validly abrogate sovereign

  immunity to protect the right of students with disabilities to get an education but

  could not do the same to directly enable those students to participate in the

  democratic process. After all, this Court has recognized the importance of the

  education of disabled students insofar as it empowers them to better participate in

  the democratic process. Id. Defendants have given us no plausible reason to

  believe that Florida International was wrongly decided or that its reasoning should

  not apply here. We therefore hold that Congress validly abrogated Defendants’

  Eleventh Amendment immunity even if a fundamental right is not at stake.

                                            13
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 16 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 14 of 24



        2. History of Unconstitutional Discrimination

        The second inquiry under this Court’s three-step process to determine

  whether Congress validly abrogated sovereign immunity requires us to decide

  “whether there was a history of unconstitutional discrimination to support

  Congress’s determination that prophylactic legislation was necessary.” Fla. Int’l,

  405 F.3d at 957.

        In Lane, the Supreme Court recognized that Congress “document[ed] a

  pattern of unequal treatment in the administration of a wide range of public

  services, programs, and activities, including the penal system, public education,

  and voting.” 541 U.S. at 525, 124 S. Ct. at 1989 (emphases added). In Florida

  International, our Court noted that the Supreme Court’s ruling in Lane “considered

  the record supporting Title II as a whole, and conclusively held that Congress had

  documented a sufficient historical predicate of unconstitutional disability

  discrimination in the provision of public services to justify enactment of a

  prophylactic remedy . . . under Section 5 of the Fourteenth Amendment.” 405 F.3d

  at 958. That finding was sufficient in Florida International. It necessarily follows

  that it is sufficient here as well. Congress’s identification of discrimination in

  public services and voting establishes the necessary history of discrimination for

  the rights implicated here: access to public legislative information relevant to

  voting. See 42 U.S.C. § 12101(a) (“The Congress finds that . . . discrimination

                                            14
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 17 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 15 of 24



  against individuals with disabilities persists in such critical areas as . . . public

  accommodations . . . voting, and access to public services.”).

         3. Appropriate Response

         The third and final step of our inquiry requires us to determine “whether

  Title II is an appropriate response to this history and pattern of unequal treatment.”

  Fla. Int’l., 405 F.3d at 957. Whether Title II was an appropriate response is judged

  on an “individual or ‘as-applied’ basis in light of the particular constitutional rights

  at stake in the relevant category of public services.” Id. at 958.

         Congress enacted the ADA in response to “pervasive unequal treatment in

  the administration of state services and programs.” Lane, 541 U.S. at 524, 124 S.

  Ct. at 1989. The ADA is a “limited remedy” because (1) it “only prohibits”

  discrimination based on disability, Fla. Int’l, 405 F.3d at 959, (2) it only requires

  “‘reasonable modifications’ that would not fundamentally alter the nature of the

  service provided,” Lane, 541 U.S. at 532, 124 S. Ct. at 1993 (quoting 42 U.S.C.

  § 12131(2)), and (3) it provides affirmative defenses to prevent overly burdening

  state actors, Reininger v. Oklahoma, 292 F. Supp. 3d 1254, 1265 (W.D. Okla.

  2017).

         Here, Title II provides an appropriately limited response to remedy the

  history of unequal treatment. The burden of adding captioning to legislative

  videos—which are already provided to the public—removes a complete barrier to

                                              15
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 18 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 16 of 24



  this information for a subset of citizens with a remedy we expect can be

  accomplished with limited cost and effort. In this way, the remedy is a

  proportionate and “reasonable modification” of a service that is already provided,

  and it does not change the “nature” of the service whatsoever. Finally, if the cost

  or effort should prove to be prohibitively burdensome, the Defendants have

  available the affirmative defenses in Title II.

        When it enacted Title II, Congress was confronted with evidence that deaf

  people often cannot access government meetings either due to a lack of interpreters

  or other necessary accessibility features. See Garrett, 531 U.S. at 391–424, 121 S.

  Ct. at 977–93 (App. C. to opinion of Breyer, J., dissenting) (noting that Congress

  received evidence of, among other things, (1) the “government fail[ing] to provide

  interpretive services for deaf people at [a] school budget hearing;” (2) “public

  functions fail[ing] to provide interpretive services for deaf people;” (3) “state and

  local government meetings fail[ing] to provide interpretive services for deaf

  people”). Given this evidence, and the limited nature of the remedy as applied

  here, we agree with the District Court. Congress validly abrogated sovereign

  immunity for this claim under the standard for important rights that nonetheless

  receive only rational basis review. See, e.g., Fla. Int’l, 405 F.3d at 957–59.




                                            16
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 19 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 17 of 24



  C. EX PARTE YOUNG

         The District Court held that Plaintiffs were entitled to pursue injunctive

  relief under the doctrine of Ex parte Young for allegedly ongoing violations of

  Title II. We affirm this ruling as well.

         When a plaintiff challenges a state official’s action on federal grounds, Ex

  Parte Young allows the plaintiff to seek prospective injunctive relief. Pennhurst

  State Sch. & Hosp. v. Halderman, 465 U.S. 89, 102–03, 104 S. Ct. 900, 909

  (1984). However, the Supreme Court in Pennhurst recognized an exception to Ex

  parte Young that prohibits a plaintiff from seeking injunctive relief when he

  alleges merely “that a state official has violated state law.” Id. at 106, 104 S. Ct. at

  911.

         Plaintiffs here seek declaratory and prospective injunctive relief against state

  officials in their official capacities for their ongoing violation of Title II. Because

  the Plaintiffs seek an injunction based on violations of the ADA—a federal

  statute—the Pennhurst exception does not apply to this case.3 See, e.g., Garrett,


         3
            Defendants’ other arguments are unavailing. Citing Kornblau v. Dade County, 86 F.3d
  193, 194 (11th Cir. 1996), Defendants assert that “the ADA does not require public entities to
  confer benefits on people with disabilities that would not be ‘available . . . if they were not
  disabled.’” Defendants are quite correct in asserting that the ADA does not require that they
  provide Plaintiffs with any benefits not otherwise available to the general public. But Plaintiffs
  are not requesting any special treatment. They are requesting equal access to information to
  which the rest of the population already has access. To quote the very next line of Kornblau:
  “The purpose of the Act is to place those with disabilities on an equal footing, not to give them
  an unfair advantage.” 86 F.3d at 194. These Plaintiffs merely seek equal footing with the rest of
  the hearing-able public. Therefore, even if, as the Florida House and Senate contend, they could
                                                 17
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 20 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 18 of 24



  531 U.S. at 374 n.9, 121 S. Ct. at 968 n.9 (rejecting Congressional abrogation of

  state immunity for damages under Title I, but noting that “the ADA still prescribes

  standards applicable to the States. Those standards can be enforced by . . . private

  individuals in actions for injunctive relief under Ex parte Young.”); Green v.

  Mansour, 474 U.S. 64, 68, 106 S. Ct. 423, 426 (1985) (“Remedies designed to end

  a continuing violation of federal law are necessary to vindicate the federal interest

  in assuring the supremacy of that law.”). This suit therefore falls squarely under

  the doctrine set forth in Ex parte Young, and for that reason, the District Court

  properly held that Plaintiffs can seek declaratory and injunctive relief against state

  officials.

  D. REHABILITATION ACT

         Under the Rehabilitation Act, a state waives its sovereign immunity if it

  receives federal financial assistance. Garrett v. Univ. of Ala. Birmingham Bd. of

  Trs., 344 F.3d 1288, 1290–91 (11th Cir. 2003) (per curiam); 42 U.S.C. § 2000d-7.

  Plaintiffs’ complaint alleges the Legislative Defendants receive federal financial

  assistance. The Legislative Defendants responded with a Rule 12(b)(1) motion

  raising a “factual challenge” to District Court’s jurisdiction over the Rehabilitation

  Act claim—namely that they did not receive federal funding. Attached to the



  choose to remove the links altogether, they must comply with Title II by captioning the videos so
  long as they provide those links. The opposite conclusion, which would allow the Defendants to
  avoid compliance with federal statutes, would undermine the integrity of the statutory scheme.
                                                 18
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 21 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 19 of 24



  motion was a declaration from Lisa Swindle, a Finance Director for the Florida

  Office of Legislative Services, averring that the Florida Senate and House had not

  received federal financial assistance since 1999.

        In their opposition brief, Plaintiffs argued discovery was necessary to

  determine whether the Legislative Defendants had waived sovereign immunity.

  Federal funding is a fact-intensive question, Plaintiffs say, and they did not have

  access to the relevant financial information to challenge Ms. Swindle’s “self-

  serving” affidavit. They also argued that indirect federal assistance could waive

  sovereign immunity under the Rehabilitation Act, and proceeded to identify

  “multiple leads” suggesting the Legislative Defendants receive this type of aid.

  According to Plaintiffs, discovery would be required to further explore these leads.

        In cases involving factual challenges to the court’s subject matter

  jurisdiction, “the district court must give the plaintiff an opportunity for discovery

  . . . that is appropriate to the nature of the motion to dismiss.” Williamson v.

  Tucker, 645 F.2d 404, 414 (5th Cir. 1981); see also McElmurray v. Consol. Gov't

  of Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007) (recognizing

  discovery is required to resolve factual challenges to subject matter jurisdiction).

  In the Eleventh Amendment context—where defendants often raise factual

  challenges on sovereign immunity grounds—a district court may order limited

  discovery before deciding whether sovereign immunity requires dismissal.

                                            19
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 22 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 20 of 24



  Douglas v. United States, 814 F.3d 1268, 1281 (11th Cir. 2016). Because this

  decision implicates the court’s supervisory powers, it is “generally committed to

  the sound discretion of the district court.” Bouchard Transp. Co. v. Fla. Dep’t of

  Envtl. Prot., 91 F.3d 1445, 1448 (11th Cir. 1996) (per curiam). The question

  before us, therefore, is whether the District Court abused its discretion in ordering

  discovery prior to resolving the question of sovereign immunity. We conclude that

  it did not.

         When the District Court decided whether to grant the Legislative

  Defendants’ Rule 12(b)(1) motion to dismiss, it had before it (1) a single affidavit

  from the Legislative Defendants disclaiming the receipt of direct federal financial

  assistance; (2) Plaintiffs’ proffered “multiple leads” suggesting the Legislative

  Defendants receive indirect federal financial assistance; and (3) Plaintiffs’

  argument that discovery was necessary to determine whether the Legislative

  Defendants receive federal funding of any sort. The District Court held:

         The Court is not obligated to consider extrinsic facts, and for two
         reasons it will not do so here. See Houston v. Marod Supermarkets,
         Inc., 733 F.3d 1323, 1336 (11th Cir. 2013). First, the only evidence
         before the Court is a self-serving affidavit. And second, information
         about the Legislature’s sources of financing may not be available to
         Plaintiffs absent discovery.

  On that basis, the District Court refused to dismiss the Plaintiffs’ Rehabilitation

  Act claim, and ordered the Legislative Defendants to answer the complaint.



                                            20
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 23 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 21 of 24



         The District Court appears to have adopted Plaintiffs’ argument that

  dismissal was not warranted on the basis of a single “self-serving” affidavit,

  particularly one that Plaintiffs could not challenge absent discovery.4 This circuit

  generally requires that plaintiffs have an opportunity to conduct jurisdictional

  discovery prior to dismissal. See Eaton v. Dorchester Dev., Inc., 692 F.2d 727,

  731 (11th Cir. 1982) (“[T]he rules entitle a plaintiff to elicit material through

  discovery before a claim may be dismissed for lack of jurisdiction.” (quotation

  marks omitted)). The District Court therefore did not abuse its discretion.

         We recognize the District Court’s order did not merely grant jurisdictional

  discovery, but instead ordered the Legislative Defendants to answer the complaint.

  This would ordinarily raise concerns under our sovereign immunity jurisprudence,

  which provides that “a state’s Eleventh Amendment immunity is an entitlement not

  to stand trial or face the other burdens of litigation.” Bouchard, 91 F.3d at 1448

  (quotation marks omitted). But those concerns are not present here. This opinion

  separately holds that the Legislative Defendants are not entitled to sovereign

  immunity against Plaintiffs’ ADA claims, so they will be required to answer the

  complaint and provide discovery on Plaintiffs’ ADA claims in any event. Given



         4
             Because the Swindle affidavit advances the factual position of the Legislative
  Defendants, the affidavit is to that extent “self-serving,” though not in an illegitimate sense. We
  do not interpret the District Court’s characterization as foreclosing consideration of the affidavit
  once Plaintiffs have had a chance to obtain evidence with which to contest the substance of the
  affidavit.
                                                   21
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 24 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 22 of 24



  the substantial overlap between Plaintiffs’ ADA and Rehabilitation Act claims, see

  Harrison v. Rubin, 174 F.3d 249, 253 (D.C. Cir. 1999) (observing that claims

  under the ADA and Rehabilitation Act “are virtually identical”), the District

  Court’s order did not encroach on the Legislative Defendants’ immunity.

                                 IV. CONCLUSION

        For these reasons, we AFFIRM the District Court’s order in full.




                                           22
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 25 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 23 of 24



  TJOFLAT, Circuit Judge, concurring in part and dissenting in part:

        I concur with the Court that Congress validly abrogated sovereign immunity

  with respect to Plaintiffs’ Title II claims, regardless of whether the right implicated

  in this case is deemed “fundamental.” I also concur that the Plaintiffs were entitled

  to pursue injunctive relief under Ex Parte Young, 209 U.S. 123, 28 S. Ct. 441

  (1908).

        I write separately because I believe the District Court did not adequately

  explain its reasons for denying the Legislative Defendants’ Rule 12(b)(1) motion

  regarding the Plaintiffs’ Rehabilitation Act claims. Therefore, I do not think we

  can properly determine whether the District Court abused its discretion when it

  denied the motion. I would remand to the District Court for further explanation

  before deciding whether to affirm its ruling.

        Below, the Plaintiffs asserted two theories of federal financial assistance:

  (1) direct and (2) indirect. The Legislative Defendants challenged the viability of

  both theories. However, the District Court did not explain with any specificity

  why either of those challenges failed. As the majority notes, the District Court’s

  analysis for denying the Legislative Defendants’ Rule 12(b)(1) motion was sparse:

        “The Court is not obligated to consider extrinsic facts, and for two reasons it
        will not do so here. First, the only evidence before the Court is a self-
        serving affidavit. And second, information about the Legislature’s sources
        of financing may not be available to Plaintiffs absent discovery. The Court
        will not, therefore, dismiss the Rehabilitation Act claim at this time.”

                                            23
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 26 of 28
           USCA11 Case: 18-12786 Date Filed: 11/10/2020 Page: 24 of 24



        In my view, this analysis was inadequate. First, the Court should not have

  suggested that it was making only a temporary ruling that might be revisited in the

  future—issues of immunity should be resolved at the earliest possible stage. See

  Bouchard Transp. Co. v. Fla. Dep’t of Envtl. Prot., 91 F.3d 1445, 1448 (11th Cir.

  1996) (“[A] state’s Eleventh Amendment immunity is ‘an entitlement not to stand

  trial or face the burdens of litigation.’” (quoting Mitchell v. Forsyth, 472 U.S. 511,

  526, 105 S. Ct. 2806, 2815 (1985))); Harlow v. Fitzgerald, 457 U.S. 800, 818, 102

  S. Ct. 2727, 2738 (1982) (noting the importance of resolving threshold questions of

  immunity). Second, the Court completely ignored the Legislative Defendants’

  affidavit regarding direct financial assistance as “self-serving”—as all affidavits

  are—and it did not mention the Legislative Defendants’ arguments refuting the

  Plaintiffs’ claims of indirect financial assistance. Therefore, I believe the proper

  course would be a limited remand on the Rehabilitation Act claim for further

  explanation of the District Court’s reasoning for denying the Legislative

  Defendants’ motion. Without such an explanation, I do not believe we can

  properly decide whether the District Court abused its discretion.




                                            24
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 27 of 28
             USCA11 Case: 18-12786 Date
                                    (3 ofFiled:
                                          4) 01/19/2021 Page: 1 of 2




                                                                        $93.00




                                                                         $93.00




                                 $93.00                    Appellants
                                    Appellees




                                                Tresa A. Porter          11/27/2020


  ISSUED AS MANDATE 01/19/2021
Case 1:18-cv-21232-UU Document 56 Entered on FLSD Docket 01/19/2021 Page 28 of 28
             USCA11 Case: 18-12786 Date
                                    (4 ofFiled:
                                          4) 01/19/2021 Page: 2 of 2




  ISSUED AS MANDATE 01/19/2021
